Case 5:20-cv-00011-RWS-CMC Document 1 Filed 01/22/20 Page 1 of 5 PageID #: 1
                             *   « «*• *.**   *•#.. <   « -64» t «v«nt«» hv 1*1.1 i *** *   1


                             ' 1% H
                                  „ I ITEII
                                        _SlATES
                                            g   mST UCT CTjiwpr
                                                WKi      VH1 Tj* .>¦
 _f »wi»"n"''
tJ * i i)ir-,- ¦          ' -OR T**/ eisfeiyt. •• DISTRICT OF TEXAS f? i                                   l |
                             " *          x xrfe cx, •                         IVISION                               .

                                                                                        • JAN 2 2 2020
                                                                                      Clerk,•U.S. District: Court.
                                  gg a i liK-..                                            Texas Easter




Pises ©f Coafiatseaf
                                                               CASE -
                                                                             COei& w I 8S            aiis?e:;>


                   lefegl SLAVP G&luilu Id iD.PioAi r
 Dsfeadaa i aime sad sdds             / t    ) v                                                                0


  Sefeadsat s.bubs


  Delesdasi s ease asd add e»
  (DO NOT USE ET ALT*}


L PREVIO S LAWS t Ss
             A. Havs ym. filed le s isa Ib sm® e tsesf selstiag t© ymx
                   yy >p»«»«MwiMit? TES NO

             B. EryoerafiSwerte isiT s ies eeae l ei Sia&e seibetev.
 (If s|je?f is ®of« tfeas es® Is wii, test s© Iswimi m Mm&m plt ®f p§ r»
 gfvisgtbessia®isfefffisii®**) '




                   1.
Case 5:20-cv-00011-RWS-CMC Document 1 Filed 01/22/20 Page 2 of 5 PageID #: 2


                 sjesMioai.'


                     tltat tmpoMMi.wy ijB Cirts cra pve the distrie        div ii:
      2 Ci g wttBbai *
      3.




                         PMB



  PLAJKTIFF'S DECLAE nWS
       1.
              I eslifi tsier pesalQr p®gtiff all fe ® 8®8*® *®



               | esdetstasi if 1 ara teteased at wtasfeffe . it & ®y tmseas l&ty *® fe*®*®



           $ I uni}1nyintir 8 tf * I m*** estikaam all awaSafele a siatetsiw teme es p &s f» fi sg «&ls
               lawsait.                                   .      •       *


           4. i08damaa4 1a®p«*a                                l«i iai«
                i& « e l fetiess to s C m                                      fee iw«t «
                fedliif, wfcfe&la *« ftiv®18*                                  ®*liei®88*
                fiat* a «iai» apes »Iief aay §«« , «al** I am !»a« fcaaisa* *88 ®* ««*?
                pbyaiealiajmy
                         *         *             .          .

           $. I mm if I al w®4 W> wfetai @f mm* l «a rt easib
                ti       tia £ gg fes tefe assei sisll « Milii It ii€®i
                         ifes few.fee® ay pie see is ®f o isto ali tit S fe« & psii.




    WAM®Ws 1
                                                                                                      Gs
                                                                                                      ijs

                     »
Case 5:20-cv-00011-RWS-CMC Document 1 Filed 01/22/20 Page 3 of 5 PageID #: 3




jl wj mEsmrccBmmiEmi

m.       BXHAUSi™ £»¦ CMBYANCEm                  m-
         Haveywiedei i ll8 offcH3Btifca&Mlgriswa«poc s»? . YBS < NO



IV. PAR ES TOTHB SUE : /                                                                         „ .
         A. A            ¦ :3         £- (            >- ((j) • Pfe O l:                         )   ,
 ¦          fe cao                       T            < 50                   •: r_•


         B. Fallmiagof <fefeAatiBififfidalE itm,lii8steg0ifeaa»toTO a siiMiSigMiTOlKim''g re8.

           ¦ajftnjMtffcS a Q f Te 535, '7558 I

     ¦




           aje describe act(s)<gmniMH s)oftedefiai<feBatwMi& yoa demieAhamedyoa.




          De&sdaa :


         Jkid de8CBhefhe$ct(8)cemm®a 8)(kfh&dsimd vMchymclaimBdliMm$&yBa.


         Deftndmt S:


         Briefl <fe rib© tlis ®st($) c tMs efafe




                                             3
 Case 5:20-cv-00011-RWS-CMC Document 1 Filed 01/22/20 Page 4 of 5 PageID #: 4




 V. STAIEMW OF CLAIM:
      State h iaad ort aid glim jtfgtemait the &cte ofyoarcB tiigt
       famdMit 3pai,a2KiwtowM!ii dved. Ds fel ea &feitotfe wd i Ycaiaadnatghie
      aw te a Ec te eg tea scg stafate. ff iete toaB aiHiiBbg.ofidiited dafms, aaflomte
    . a fi te eadi e a m a M SEBte gteago li. Atteeb etimp es neeemqr, botsexasaidiadie
      cts tomi te stated teiy iidc0M»fy„ IF YOU VKIA1E THIS KD1S,, THE C )IJ1T MAY
      STRIKE YODR OMFLAS r.
  ' - f l          xr         A        ec. A a agcjfe                              _ T

      (l) l(i oi (&:lQP                                ck.(-L. Cl) -S
     s fk i        fa& &, \v4i            .ails J uJdtAi m1 (ha ¦ h cetAmi
     T; . j i a tiF l v\gT 3         st        yhlOi a lato jgfc G -afiO a tila C-.0iAir4*




VL RELIEF:
     Stetebifeflyfflc wfat wsnttteaMttto<kjfe m, Mdaia igdagisneote. Citeaocaaesor


    ;k t| , l( a ji.>t :u 0 fes. It s e S
    c3 ( 1 -k? cal           < hsQa(?              o3 . A)s r t         fvt    .   a-

m GENERAL BAC GROUND INFC MAMON:
       State),ia.coayfete&nai,aIIx»m yeHi veeyeg i i(gI ata byraffife !a goysffl aIIaI &
       CViti                  Q        mk                  •    ~             •    .

    B. lisgaH TZ - DI eiitilP stHmgas ssgy eg teiaa Be aBlaHodia-stetetgfe aal
      i soa EBIamSas eviBrasi e tD yoii.
               Sdl;                   •          .   .'


VDi SANCTIONS: . . /
   A £ ymbem£m m dfyymj(mL          se JtofmyrhWiiu y ] bm&Ehd? ___YBS____NO
   B: Ify iffsaswtt-is gwefefbllswfeg MgMtofiggg yh B m i wem
     mpomd.(Emamihm<ffl tmmadm pkG&tfp md m?&tii&88smqimtiam.)
      1. Coait fat a Ks i fmts&am (ifdferi mi diviam): '
     2.         CasswtaSa&:
     3. Aitegttaa e ate8aii te waeiHii»8e&
     4. Hava die            as o      lifis a- awisa           e ? YES NO


                                          4.
 Case 5:20-cv-00011-RWS-CMC Document 1 Filed 01/22/20 Page 5 of 5 PageID #: 5




     c. Haaa rc REtewr aiiiedfleiiolifie ywitoaaiic&BBCflwklbein osed?              jn& felQ

     D. IfjOT«iiwe ig* B TOtlififelkwii iniHn tofee      iMia,eraHimgwiMiKd,
           mose to ca i aofiier p <rfp t tB8W»fte samfr MStfeas.)

        1. Ccwrtfliatfeia«lwifflii 0ffetol»|i?8di8dfe8dctfflid#to!
       2. CsgeiHHiaba: :                                        :

       %

6zeeatedan:fl 1 Ig .
            DATE                                                     c.. fl

                                                                gaatmeofF iiiitif



P INTIFF S MQ-AHAIiONS
     1. idediiieitoptffli irfpegnyaa F to iatbBaajii


       catotoffii ato« ftto-fD do so iii rsBsalfcm fee toito of fliB
     3. luodeatoliimsU
     4 Trttwteratttndlia pgiAflHted&ffiPigiH agstt 'x-" *-                    . . « -   T
       chril    taa at weah «jadgmtM me m«ca°rtrfa»ItoalSt«M *lte
       moac md ct dtafanl In m, fiai , ck tamriaw           mmimmlm. m
       ffl o tw ina&i«ws»« feiied to Stale a cSaaa Wto JMBf ffl be i

     5 Tan«i«Mfa «w ifl«ma!kw »ptoceedwltotpeq> tooifcost Iamie oB fiy1fce«to
       filing fee apd costs affleaaedfcy A© cosa i tocoadance wife As bwflwni y
       inmate tract accooat ny costoAmia S» fifing Ac fe p d.



                (Day)           (oessSi) ()              *®)



                                                          v, eA C • Q - j




ae




                                            5
